Citation Nr: 1141126	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable disability rating for right eye pterygium.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's claim for a compensable rating for his service connected right eye pterygium.   


FINDINGS OF FACT

The Veteran's service-connected right eye pterygium does not manifest with any visual impairment, disfigurement, conjunctivitis, or other symptoms.  


CONCLUSION OF LAW

The criteria for a compensable rating for right eye pterygium are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.79, Diagnostic Code 6034 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in February 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for a compensable disability rating for his service-connected pterygium; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the Veteran's appeal is one for an increased rating for service-connected right eye pterygium.  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) vacated this portion of the Court's decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the requirements for an increased rating for his right eye pterygium in the February 2009 notice letter.  Furthermore, the May 2009 rating decision, and the October 2009 statement of the case (SOC) have provided the Veteran with a review of the specific criteria that were used to assign a noncompensable disability rating for his service-connected right eye pterygium.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and to enable his full participation in his case regarding the issue of an increased rating for his service-connected right eye pterygium.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Furthermore, the February 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the May 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, a VA medical examination regarding his right eye pterygium, and private medical evidence as identified by the Veteran.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Regarding the severity of the Veteran's service-connected right eye pterygium, the Board acknowledges that the most recent examination for this disorder was conducted in March 2009, about two-and-a-half years ago.  In this instance, there is no evidence in the record to show that his service-connected right eye pterygium disorder has increased in severity since the time of that examination.  As such, without evidence that his condition has worsened since the VA medical examination of March 2009, the Board is not required to remand the Veteran's claims for a new VA medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the VA medical examination provided a thorough review of the Veteran's general right eye disorders and symptoms, and indicated all of the current effects and manifestations of his service-connected right eye pterygium.  As such, the March 2009 VA medical examination was adequate for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, the Board concludes that the AOJ has fully complied with the duty to provide the Veteran with a VA medical examination which is adequate to address the service-connected disorder currently on appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, February 2008) until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis- A Compensable Disability Rating for Service-Connected Right Eye Pterygium

The Veteran was initially awarded service connection for right eye pterygium in a July 1966 rating decision and awarded a 0 percent (i.e., noncompensable), disability rating.  The Veteran currently seeks a compensable disability rating for his service-connected right eye pterygium.  

The Veteran's disorder has been assigned a noncompensable disability rating for his right eye pterygium under Diagnostic Code 6034, which is the code specifically designated for such a disorder.  38 C.F.R. § 4.79.  Furthermore, the Board notes that the language of Diagnostic Code indicates that VA should consider all of the symptoms of the Veteran's pterygium under other applicable codes, which allows for the highest possible rating for every manifestation of his disorder.  Therefore, the Board concludes that Diagnostic Code 6034 has been appropriately assigned in this case, and there is no other Diagnostic Code which might provide the Veteran with a higher rating for his disorder.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

As an initial matter, the Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  The new rating criteria became effective on December 10, 2008, and apply to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  The Veteran applied for an increased rating for his service-connected right eye pterygium in February 2009; therefore, the revised rating criteria are to be applied to his claim.  

Disability due to a pterygium under 38 C.F.R. § 4.84, Diagnostic Code 6034 is to be rated on the basis of visual impairment (Diagnostic Codes 6061-6066), disfigurement (Diagnostic Code 7800), or conjunctivitis (Diagnostic Code 6018), or other manifestations, depending on the current findings.  

In this regard, the Board acknowledges that the Veteran's VA medical treatment records and private treatment records dated from September 2000 to March 2009 show ongoing treatment for various right eye conditions.  Furthermore, the VA medical examination of March 2009 indicated that the Veteran currently experiences right eye vision impairment, vision constriction, refractive error, refractive senile cataracts, and moderate non-proliferative diabetic retinopathy.  However, the examiner specifically indicated that any loss of vision was directly the result of his refractive error and senile cataracts, and that his right eye temporal pterygium did not cause "any visual symptoms."  This opinion was provided by a qualified medical examiner uninterested in the outcome of the Veteran's claim, and is not contradicted by any other medical or lay evidence of record.  Therefore, the probative medical evidence of record indicates that the Veteran does not currently experience any symptoms due to his service-connected right eye pterygium.  Without any current symptoms related to his service-connected right eye pterygium, there is no basis for awarding the Veteran a compensable rating for this disorder.  38 C.F.R. §§ 4.3, 4.7.  

In conclusion, the Veteran's right eye pterygium does not merit a compensable rating for the appeal period.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, the Board concludes that there is no evidence of variation in the Veteran's right eye pterygium during the appeal period and staged ratings are not warranted.

Consideration of Extraschedular Rating under 38 C.F.R. § 3.321 for Veteran's Service-Connected Right Eye Pterygium

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this regard, there is no evidence of any current symptoms or manifestations related to the Veteran's service-connected right eye pterygium, such that there are no exceptional manifestations shown by the record that fall outside of the applicable criteria.  Furthermore, Diagnostic Code 6034 specifically calls for review of all the current manifestations of a pterygium disorder, thereby providing for a broad consideration of all such symptoms and manifestations.  Therefore, there is simply no evidence of exceptional disability picture nor is there evidence that the available schedular evaluations for his service-connected right eye pterygium are inadequate.  Therefore, a further extraschedular analysis is not warranted.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for right eye pterygium is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


